DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicants' response and amendments to the claims, filed 06/02/2022, are acknowledged and entered.  Claim 12 has been cancelled.  Claims 17-23 have been newly added.  Claims 1-9 and 13-23 are pending.

Election/Restrictions
In accordance with Applicants’ election made in the response filed 01/12/2022, Claims 5, 9, and 15-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 depends from claim 1 and recites the limitation “wherein the subject has a neurodegenerative disease or disorder”. The subject population of original claim 1 was and remains “treating a subject for a proliferative disease”.  Nowhere in the originally filed claims were subjects having neurodegenerative diseases or disorder recited.  Indeed, the only proliferative disease recited in the originally filed claims was cancer.  A person of ordinary skill in the art would not construe a neurodegenerative disease or disorder, e.g., Parkinson’s disease, Alzheimer’s disease, stroke, ALS, etc. (Specification at p.2, l.18-24), to be “proliferative” diseases as required by claim 1.  Indeed, the treatment of subjects “developing a tumor or having a tumor” (i.e., having a “proliferative” disease) and the treatment of subjects “having a neurodegenerative disease or disorder” are patentably distinct embodiments as disclosed by Applicants.  There is no factual evidence of record Applicants intended that subjects “having a proliferative disorder” are also the same subjects “having a neurodegenerative disease or disorder”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Pursuant with the above, Claims 1-4, 6-8, 13-14, and 17-22 are presently under examination in their merits to the extent that they read on a method of treating a subject for a proliferative disease, e.g., cancer, comprising a) administering to the subject in need of such treatment, an effective amount of each of: i) a composition comprising epigallocatechin-3-gallate, ii) a composition comprising curcumin, and iii) a composition comprising glucoraphanin and/or sulforaphane.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 06/02/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Status of Rejections Set Forth in the March 8, 2022 Non-Final Office Action
In reply to the rejection of claims 1-4, 6-8, and 12-14 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of, inter alia, “such as”, “derivatives”, and “effective amount”, as set forth at p.5-6 of the previous Office Action dated March 8, 2022, Applicant now amends the claims by removing the indefinite terminology. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claim 8 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for its recitation of numerous abbreviations, trademarks/tradenames, and parenthetical information, as set forth at p.6-7 of the previous Office Action dated March 8, 2022, Applicant now amends claim 9 to remove the indefinite claim language.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1-4 and 6-8 under 35 U.S.C. 102(a) as being anticipated WO 2012/113572 A1, as set forth at p.8-9 of the previous Office Action dated March 8, 2022, Applicant now amends claim 1 to remove the embodiment wherein only providing a modified ketogenic diet or a ketogenic diet to the subject is required by the claims.  Accordingly, the rejection is withdrawn.
In reply to the Obviousness-Type Double Patenting rejection of claims 1-4, 6-8, 12, and 14 over claims 1-20 of U.S. Patent No. 11,020,372, Applicants now filed an approved Terminal Disclaimer over the ‘372 patent.  Accordingly, the rejection is withdrawn.
Applicants' arguments pertaining to the 35 U.S.C. 103 rejection have been fully considered but they are not deemed to be persuasive.  Applicants’ arguments as they pertain to this rejection are addressed below.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-4, 6-8, 13-14, and 17-22 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 has been amended to recite that (iii) is a composition comprising glucosinolates and/or derivatives thereof, wherein the derivatives comprise glucoraphanin and/or sulforaphane (SFN).
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Thus, the limitation “wherein the derivatives comprise glucoraphanin and/or sulforaphane (SFN)” does not limit the claims to only derivatives of glucosinolates that are glucoraphanin and/or sulforaphane (SFN).
Accordingly, the metes and bounds of the term "derivatives" in Claim 1, appearing in the expression "glucosinolates and/or derivatives thereof", remains unclear. Other than glucoraphanin and/or sulforaphane (SFN) a person of ordinary skill in the art would not be reasonably apprised as to the degree or type of derivation that a given compound may have in relation to the parent “glucosinolates” compound and still be considered a "derivative thereof" as intended by Applicants. Applicants have failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected.
Amending claim 1 to recite “wherein the derivatives are glucoraphanin and/or sulforaphane (SFN)” would overcome this rejection.

Claim 22 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 22 depends from claim 1 and recites the limitation “wherein said administering attenuates or reduces the loss or proliferative ability of neural stem cells (NSC) or their progeny of the central nervous system in the subject, and wherein the subject is developing a tumor or has a tumor.”
It is unclear if “wherein said administering attenuates or reduces the loss or proliferative ability of neural stem cells (NSC) or their progeny of the central nervous system in the subject” is reciting an additional, patentable limitation of the claims or is merely reciting a natural biological effect of the method of claim 1.  If the active step of claim 1 is carried out, i.e., “administering to the subject having the proliferative disease each of (i), (ii), and (iii), it is unclear whether “wherein said administering attenuates or reduces the loss or proliferative ability of neural stem cells (NSC) or their progeny of the central nervous system in the subject” should be construed as merely a recitation of the biological effect naturally elicited by such treatment or requires “something else”.  It is unclear, however, what additional limitations “wherein said administering attenuates or reduces the loss or proliferative ability of neural stem cells (NSC) or their progeny of the central nervous system in the subject” is intended to impart on the claims.
For the purposes of applying prior art, the Examiner construes “wherein said administering attenuates or reduces the loss or proliferative ability of neural stem cells (NSC) or their progeny of the central nervous system in the subject” as a non-limiting intended result of carrying out the method of claim 1.  Claim 22 is construed, however, to further limit claim 1 from which it depends because it also recites the limitation “wherein the subject is developing a tumor or has a tumor”, which further limits the “proliferative disease” recited in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6-8, 13-14, and 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2012/159085 A2 (Published November 22, 2012) and FAROOQI ET AL. (Journal of Experimental Therapeutics and Oncology, 2011, vol. 9, pages 201-206) in view of YUNOS ET AL. (Anticancer Research, 2011, vol. 31, pages 1131-1140), KONDO ET AL. (Int. J. Clin. Oncol., 2013, vol. 18, pages 380-388) (Published Online February 15, 2012), and CRAMER ET AL. (British Journal of Nutrition, 2012, vol. 107, pages 1333-1338).
	Elected embodiment a) of independent Claim 1 is drawn to a method of treating a subject for a proliferative disease, e.g., cancer, comprising administering to the subject an effective amount of each of (i), (ii), and (iii):
i) a composition comprising epigallocatechin-3-gallate,
ii) a composition comprising curcumin, and 
iii) a composition comprising glucoraphanin,
wherein (i), (ii), and (iii) are administered individually or as a single composition.
	WO ‘085 teaches compositions and methods for treating and preventing cancer by targeting and inhibiting cancer stem cells.  See Title; Abstract (“The invention relates to compositions and methods for treating cancer comprising administering to a subject in need a pharmaceutically effective dose of a cancer stem cell inhibitor, methods of inhibiting the growth of cancer stem cells or tumor initiating cell comprising administering to a subject in need a pharmaceutically effective dose of a cancer stem cell inhibitor…”). Also see Claim 1 (“A method of treating or preventing cancer by targeting and inhibiting cancer stem cells, comprising administering to a subject in need thereof a pharmaceutically effective dose of a cancer stem cell inhibitor”). Regarding Claims 2-4, it teaches cancers include brain, breast, colon, and lung cancer. See page 3, lines 9-14 (“The present invention generally relates to compositions and methods for treating various cancers including, but not limited to, breast, prostrate, brain, lung, mesothelioma, melanoma, multiple myeloma, colon, kidney, ovarian, and pancreatic cancer, leukemia, and lymphoma.”). Also see Claim 9 (“…wherein the cancer stem cells are from cancers selected from the group consisting of breast cancer, prostate cancer, brain cancer, lung cancer, mesothelioma, melanoma, multiple myeloma, colon cancer, kidney cancer, head and neck cancer, ovarian cancer, pancreatic cancer, leukemia, and lymphoma”). Cancer stem cell inhibitors may be one or more of, inter alia, sulforaphane, curcumin, and epigallocatechin gallate (EGCG). See page 3, line 26 to page 4, line 2 (“In some embodiments, the cancer stem cell inhibitor may be one or more of…sulforaphane…curcumin…epigallocatechin gallate (EGCG)…”). Also see Claim 2 (“…wherein the cancer stem cell inhibitor is selected from one or more of…sulforaphane…curcumin…epigallocatechin gallate (EGCG)…or a pharmaceutically acceptable salt or ester thereof”). It teaches that curcumin, EGCG, and sulforaphane inhibit cell viability in brain cancer and prostate cancer stem cells. (Example 4; Figures 23B, 24A, 24C, 25B, 26A, 26C, 27B, 28A, and 28C.) Regarding Claims 6-8, it teaches “these agents” [cancer stem cell inhibitors] can be used in conjunction with other cancer therapies, including anticancer drugs, irradiation, and/or surgical intervention. (page 21, lines 5-8.)  It teaches other anticancer drugs that can be combined with the compounds described therein include numerous anticancer agents recited in Claim 8. See page 21, line 8 to page 22, line 18 (“Other anticancer drugs that can be combined with the compounds as described herein include…Abraxane, Aldara, Alimta…”).  Regarding new claim 21, it teaches in the compositions and methods of the invention, cancer stem cell inhibitors can be administered by various routes of administration including, inter alia, “oral ingestion”. (p.25, l.14-30.)
	Farooqi et al. teach combined treatment of prostate cancer cells with EGCG, curcumin, and sulforaphane has synergistic activity in decreasing prostate cancer cell proliferation. (Abstract; Figs. 1 and 2.)  They teach the combination of sulforaphane and EGCG has been used in combination to evaluate their efficacy in prostate cancer as has the combination of curcumin and sulforaphane in conjunction with TRAIL in clinical management of prostate cancer. (paragraph bridging p.204-205.)
	Yunos et al. teach combinations of cisplatin (Cis) with curcumin (Cur) and epigallocatechin-3-gallate (EGCG) kill human ovarian cancer cells.  See Abstract (“When sequenced combinations of Cis with Cur and with EGCG are applied to human ovarian A2780 and A2780cisR cancer cell lines, lower concentrations and shorter time gap between the two additions seem to produce a higher cytotoxic effect”). They teach cisplatin, which is recited in dependent Claim 8, is commonly used to treat various types of cancer including ovarian, lung, bladder, testicular, head and neck and breast cancer, and melanoma. (page 1131, paragraph bridging left and right columns.) They teach combination chemotherapy using two or more drugs having different mechanisms of actions may have a distinct advantage over monotherapy in overcoming drug resistance. (Id.) They teach curcumin has been found to have anticancer properties in various in vitro and in vivo tumour models, including those of pancreatic, intestinal and colon,  rhabdomyosarcoma, lung and ovarian cancer. (page 1132, left column, first full paragraph.) They teach EGCG accounts for 50% to 80% of the total catechin found in green tea and that the antioxidant and chemopreventative and anticancer properties of EGCG have been investigated by many. (page 1132, left column, second full paragraph.)
	Kondo et al. teach epigallocatechin-3-gallate (EGCG) potentiates curcumin’s ability to suppress uterine leiomyosarcoma cell growth and induce apoptosis.  (Title.)  Also see Abstract (“EGCG significantly lowered the concentration of curcumin required to inhibit the AKT–mTOR pathway, reduce cell proliferation and induce apoptosis in uterine LMS cells by enhancing intracellular incorporation of curcumin”). They teach EGCG has various effects including anti-cancer, anti-bacterial, antioxidative, anti-allergic, and anti-inflammatory effects. Another report showed that phosphorylated AKT (Ser473) levels in MDA-MB-231 human breast cancer cells and A549 lung cancer cells decreased noticeably under the treatment of 25 M EGCG. (page 381, left column, second full paragraph.) They teach it has been reported that curcumin has cancer-preventive activity on several cancers, attributed to the modulation of numerous targets including transcription factors, receptors, kinases, cytokines, enzymes and growth factors. Kondo et al. teach they showed that curcumin reduced uterine LMS cell proliferation and induced apoptosis via repression of the AKT–mTOR pathway. (Id. at third full paragraph.) They teach to overcome the limitation in curcumin bioavailability, other studies have reported that combination treatment with EGCG and curcumin was synergistically cytotoxic and enhanced apoptosis in MDA-MB-231 human breast cancer cells and chronic lymphocytic leukemia B cells. (page 381, paragraph bridging left and right columns.)
	Cramer et al. teach sulforaphane (SF) is a chemopreventive isothiocyanate (ITC) derived from glucoraphanin (GRP) hydrolysis by myrosinase, a thioglucoside present in broccoli. (Abstract.) They teach sulforaphane (SF), found in broccoli as its inactive precursor glucoraphanin (GRP), is considered to be responsible for the reduction of cancer risk that is associated with broccoli consumption. (page 1333, left column, first paragraph.) They teach SF protects against the incidence and progression of cancer via several mechanisms including inhibiting phase I cytochrome P450 enzymes, inducing cell-cycle arrest and apoptosis, reducing inflammation, and perhaps most well-characterized, modulating the nuclear factor-erythroid-2-related factor 2/Kelch-like ECH-associated protein 1 pathway. (Id. at second paragraph.) They teach combining broccoli sprouts with GRP powder synergistically enhanced the early appearance of SF, offering insight into the combination of foods for improved health benefits of foods that reduce the risk for cancer. (Abstract.)
The Examiner makes the following Key Findings of Fact (FF) based on the above teachings of the cited prior art:
	i) All of the claimed components, i.e., EGCG, curcumin, and glucoraphanin/sulforaphane, were known to have anti-cancer activity (See all of the cited prior art), including in combination in the treatment of prostate cancer cells (Farooqi et al.);
	ii) The prior art expressly suggests administering each of the claimed components to subjects having cancer, including combinations thereof, and also including administration of other anticancer agents (See WO ‘085);
	iii) EGCG and curcumin were known in the art to enhance the anticancer activity of cisplatin (see Yunos et al.);
	iv) EGCG and curcumin were known in the art to have synergistic anticancer activity (See Kondo et al.);
	v) EGCG, curcumin, and sulfuraphane were known to have synergistic activity against prostate cancer cells (Farooqi et al.); and
	vi) Combining broccoli sprouts with glucoraphanin (GRP) powder was known in the art to synergistically enhance sulforaphane (SF) plasma levels in humans (see Cramer et al.).
A person of ordinary skill in the art would have had a reasonable expectation that administering a composition comprising epigallocatechin-3-gallate, a composition comprising curcumin, and a composition comprising glucoraphanin and/or sulforaphane (SFN) would have beneficial health benefits in subjects having cancer at the time of the invention.  This is because all of the claimed active agents were already known in the art to have anticancer activity, all are expressly suggested in the art for the treatment of cancer alone and in combination, and combinations thereof were known to have synergistic anticancer activity.  Indeed, EGCG and curcumin were known to enhance the anticancer activity of cisplatin, EGCG was known to enhance the activity of curcumin, and the combination of EGCG, curcumin, and sulfuraphane was known to have synergistic activity against prostate cancer cells (Farooqi et al.).  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer a combination of EGCG, curcumin, and glucoraphanin/sulforaphane as suggested by WO ‘085 and Farooqi et al. in view of Yunos et al., Kondo et al., and Cramer et al. One motivation to do so is because each of the therapeutics have been individually taught in the prior art to be effective in inhibiting cancer cell proliferation, combination therapy for the treatment of cancer was routine and commonplace in the art as evidenced by the cited prior art, and the combination of EGCG, curcumin, and sulfuraphane was known to have synergistic activity against prostate cancer cells (Farooqi et al.).  “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976). 
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, it is also standard practice in the art of chemotherapy to combine chemotherapeutic agents as evidenced by the cited prior art.  Applicants did not invent any of the claimed, naturally occurring compounds and did not invent administering them to subjects with cancer, either alone or in combination.  See cited prior art.  At best, Applicants’ contribution to the art is providing additional working examples demonstrating that a combination of EGCG, curcumin, and glucoraphanin/sulforaphane as suggested by the cited prior art is effective in treating other cancers in vitro and in vivo. However, such a combination is prima facie obvious for the reasons discussed supra and anticancer activity of the combination the expected result of such a combination.

RESPONSE TO ARGUMENTS
	Applicants’ arguments have been considered but the evidence of record weighs in favor of maintaining the obviousness rejection for the reasons discussed below.
	Applicants argue that while the Srivastava publication [WO ‘085] teaches that EGCG, curcumin and sulforaphane can individually inhibit cancer cell viability in vitro, nowhere does it teach, due to the lack of any experiments and hence absence of data, that the combination of EGCG, curcumin, and sulforaphane can treat cancer.
In response, the Examiner submits that the teachings of WO ‘085 are not viewed in a vacuum but rather would be viewed by a person of ordinary skill in the art in light of the teachings of the other cited references.  Various combinations of claimed agents, i.e., EGCG, curcumin and sulforaphane have been demonstrated in the art to be effective in treating cancer.  For example, Farooqi et al. teach combined treatment of prostate cancer cells with EGCG, curcumin, and sulforaphane has synergistic activity in decreasing prostate cancer cell proliferation.  Yunos et al. teach combinations of cisplatin (Cis) with curcumin (Cur) and epigallocatechin-3-gallate (EGCG) kill human ovarian cancer cells. Kondo et al. teach epigallocatechin-3-gallate (EGCG) potentiates curcumin’s ability to suppress uterine leiomyosarcoma cell growth and induce apoptosis.  Notably, WO ‘085 while not providing a working example wherein EGCG, curcumin and sulforaphane are combined does, in fact, expressly disclose they can be used alone or in combination. See page 3, line 26 to page 4, line 2 (“In some embodiments, the cancer stem cell inhibitor may be one or more of…sulforaphane…curcumin…epigallocatechin gallate (EGCG)…”). Applicants’ arguments that WO ‘085 only teaches EGCG, curcumin, and sulforaphane inhibit cancer cell viability in brain and prostate cancer stem cells individually and does not teach the combination “has a statistically significant increased effect over individual components” is unavailing.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “has a statistically significant increased effect over individual components”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue they have demonstrated the combination of all three components have synergistic activity in vitro and in vivo. Applicants request that Examiner consider the Declaration by Dr. Deleyrolle filed on June 27, 2018 in the parent application and make it of record in the subject application. Applicants submit that the synergism demonstrated by the combination of EGCG; curcumin; and glucosinolates and/or derivatives thereof, such as that present in broccoli sprouts and broccoli sprout powder, is an unexpected property in view of the results obtained with these components individually.
The Examiner has considered the proffered evidence as presented in the Declaration by Dr. Deleyrolle and maintains that the evidence is not commensurate in scope with the claims.  The claims encompass “treating a subject for a proliferative disease” (Claim 1), e.g., any and all cancers (Claim 3).  The evidence is limited to demonstrating a synergistic effect in a subcutaneous model of human glioblastoma (hGBM) (Exhibits B and C).  The claims encompass administering to the subject “each of (i), (ii), and (iii)”, i.e., i) a composition comprising epigallocatechin-3-gallate, ii) a composition comprising curcumin, and 
iii) a composition comprising glucosinolates and/or derivatives thereof, wherein the derivatives comprise glucoraphanin and/or sulforaphane.  The evidence is limited to administering EGCG, curcumin, and 95% broccoli sprout powder (“BSP”) plus 5% daikon radish sprout powder (“DRSP”).  Notably, Farooqi et al. teach combined treatment of prostate cancer cells with EGCG, curcumin, and sulforaphane has synergistic activity in decreasing prostate cancer cell proliferation. Thus, it cannot even be reasonably said that it is “unexpected” that a combination of EGCG, curcumin, and sulforaphane has synergistic activity against other cancers such as GBM.  Applicants’ assertions of unexpected synergistic effects that are commensurate in scope with the claimed invention are unavailing.
	Applicants next discuss the in vitro experiments of the cited prior art (Farooqi et al., Yunos et al., and Kondo et al.)  Applicants assert no synergy is demonstrated by the Farooqi et al. publication. To arrive at this unsupported conclusion, Applicants argue when Farooqi et al. states “a remarkable decrease cellular proliferation after treatment of E+C+S” that this is not synergy and “not synergy of the currently claimed composition”. Applicants argue that while Farooqi et al. tested E+S, S+C, and S+EGCG+C, they are missing the combination of EGCG and curcumin.  They argue that Farooqi et al. did not test each of the individual components and the combination together and show that the combination of all three compounds is greater than the reduction seen with each of the compounds individually.  Applicants admit that the dual combinations of Farooqi et al. demonstrated a decrease in cell survival when compared to the control and the triplicate combination demonstrates a further reduction in survival.  Yet, Applicants still assert that there is no analysis of the data to support an assertion that the combination of components demonstrates a statistically significant difference from the two dual combinations that were used.
	In response, Applicants’ interpretation of the data presented in Farooqi et al. misses the mark.  A person of ordinary skill in the art would clearly understand that if the triplicate combination is better than two different combinations of only 2 of the 3 components, it [the triplicate combination] is naturally better than any of the components administered individually. Depicted visually so there is no confusion, the following figure of Farooqi et al. clearly and unequivocally shows that the triplicate combination is more effective than combinations of only 2 of the 3 components.

    PNG
    media_image1.png
    284
    665
    media_image1.png
    Greyscale

(Figure 2 of Farooqi et al. reference)  No “analysis” of the data is needed to see that the triplicate combination of sulforaphane, curcumin, and EGCG provides a statistically significant improvement over either of the double combinations.  One need only look at the error bars to see this.  
	Applicants next turn to Yunos et al. and argue that Yunos et al. describes in vitro experiments on an ovarian cancer cell line.  Applicants argue the Yunos et al. reference itself cites the need to determine whether the results in the cell culture studies translate to the more complex in vivo environment.
	In response, ovarian cancer is a cancer falling within the scope of the claims. That Yunos et al. did not administer EGCG and curcumin in vivo is not material to the reason that Yunos et al. was cited by the Examiner.  Yunos et al. is cited as further evidence of the known anti-proliferative activity of EGCG + curcumin against yet another type of cancer.  
	Applicants next turn to Kondo et al. and argue that Kondo et al., like Yunos et al., teaches in vitro experiments and also cites to the “limitations of the in vitro study” and the need for further studies in the in vivo environment.
	Again, uterine leiomyosarcoma is a cancer falling within the scope of the claims. That Kondo et al. did not administer EGCG and curcumin in vivo is not material to the reason that Kondo et al. was cited by the Examiner.  Kondo et al. is cited as further evidence of the known anti-proliferative activity of EGCG + curcumin against yet another type of cancer. 
	Finally, Applicants argue Cramer et al. speaks to the ability of broccoli sprouts to aid the conversion of glucoraphanin (GRP) to sulforaphane for a protective health benefit in reducing the risk of developing cancer.  Applicants argue that Cramer et al. does not teach treatment of a subject having cancer or another proliferative disease as recited in claim 1.
	In response, Cramer et al. is cited as evidence that broccoli sprout powder was a known natural source of the claimed glucoraphanin (GRP) and sulforaphane and provides the skilled artisan with a reasonable expectation that combining broccoli sprouts with glucoraphanin (GRP) will synergistically enhance sulforaphane plasma levels in humans.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Applicants’ argue against the teachings of the individual references but fail to address the basis of the rejection – all three of the claimed components were known in the art to have in vitro anti-cancer activity alone or in combination against numerous types of cancer.
In conclusion, Applicants opine:

    PNG
    media_image2.png
    116
    697
    media_image2.png
    Greyscale

This position is unavailing. Applicant is first reminded that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II).  A finding of obviousness under AIA  35 U.S.C. §103 requires evidence suggesting that the invention would be prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed.  Here, the cited prior art teachings clearly provide the requisite reasonable expectation of success that a combination of elements as instantly claimed would be prima facie therapeutically effective in the treatment of cancer, given the recognized efficacy of various combinations of the recited elements in pre-clinical in vitro models of cancer cell viability and/or proliferation. Other than unsupported assertions, Applicants have presented no factual evidence to support their position that the cited references do not confer a reasonable expectation of success.  In vitro anti-proliferative activity is well-known and established in the art as being reasonably predictive of in vivo antitumor activity.  See, for example, WO ‘085 where sulforaphane is demonstrated to have in vitro anti-cancer activity against pancreatic cancer cells (FIG. 28A) and in vivo anti-tumor activity against pancreatic tumors (FIG. 32A).

    PNG
    media_image3.png
    308
    165
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    271
    207
    media_image4.png
    Greyscale

Accordingly, Applicants’ argument that the cited prior art does not confer a reasonable expectation of success is not persuasive.
Applicants’ alleged “unexpected results” have been addressed supra.  To reiterate, the proffered evidence is nowhere close to being commensurate in scope with the claims.  The claims encompass “treating a subject for a proliferative disease” (Claim 1), e.g., any and all cancers (Claim 3).  The evidence is limited to demonstrating a synergistic effect in a subcutaneous model of human glioblastoma (hGBM) (Exhibits B and C).  The claims encompass administering to the subject “each of (i), (ii), and (iii)”, i.e., i) a composition comprising epigallocatechin-3-gallate, ii) a composition comprising curcumin, and iii) a composition comprising glucosinolates and/or derivatives thereof, wherein the derivatives comprise glucoraphanin and/or sulforaphane.  Notably, the claims encompass administering any amounts whatsoever of the recited elements.  The proffered evidence, in contrast, is limited to administering EGCG, curcumin, and 95% broccoli sprout powder (“BSP”) plus 5% daikon radish sprout powder (“DRSP”).  Notably, Farooqi et al. teach combined treatment of prostate cancer cells with EGCG, curcumin, and sulforaphane has synergistic activity in decreasing prostate cancer cell proliferation. Thus, it cannot even be reasonably said that it is “unexpected” that a combination of EGCG, curcumin, and sulforaphane has synergistic activity against other cancers such as GBM.  Accordingly, Applicants’ assertions of unexpected synergistic effects that are commensurate in scope with the claimed invention are unavailing.
For at least the above reasons and those already of record, the rejection is maintained.

Conclusion
Claims 1-4, 6-8, 13-14, and 17-22 are rejected.
Claims 5, 9, 15-16, and 23 are withdrawn.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038